DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0056], line 1, “s” should be changed to –a--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-10, 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Van Wyk US5,791,175 (hereinafter Van Wyk).

Re Claim 1.
Van Wyk discloses an apparatus (21) for preventing forcible separation of a shift cable (Figs.1,10), the apparatus comprising: a cover member (21,22) combined with a shifting device (30,32) and configured to cover an end of a shift cable which is connected to the shifting device; and a fastener (between cover side portion 22 and shift lever housing side portion 32, Fig.10, col.5, lines 26-31) fixing the cover member to the shifting device.
Re Claim 2.
Van Wyk discloses the apparatus of claim 1, wherein the shifting device includes: a shift lever housing (32) fixed at a side of a seat for a driver of a vehicle; and a shift lever (L) rotatably coupled to the shift lever housing, and wherein the shift cable connects the shift lever and a transmission of the vehicle to each other (Fig.1)
It is noted that the recited structure is considered as merely intended use of the claimed cover apparatus, not further limiting the claimed cover apparatus, and therefore not accorded patentable weight.
Re Claim 3. 
Van Wyk discloses the apparatus of claim 2, wherein the end of the shift cable is coupled to the shift lever (Fig.1), a cable socket is disposed at a predetermined distance from the end, and wherein the cable socket is fixed to the shift lever housing.
It is noted that the recited structure is considered as merely intended use of the claimed cover apparatus, not further limiting the claimed cover apparatus, and therefore not accorded patentable weight.
Re Claim 4.
Van Wyk discloses the apparatus of claim 3, wherein the cover member (21,22) is combined with the shift lever housing (32) and configured to cover both the end of the shift cable and the cable socket.

Van Wyk discloses the apparatus of claim 1, wherein the cover member (21,22) is made of steel to inhibit damage and breakage due to an external force (col. 4, line 54).
Re Claim 7. 
Van Wyk discloses the apparatus of claim 3, wherein a space (Figs.1, 10) configured to allow the shift cable to be moved when the shift lever is operated is defined between the shift lever housing (32) and the cover member (21,22) such that interference between the shift cable and the cover member is inhibited, when the cover member and the shift lever housing are combined.
Re Claim 8.
Van Wyk discloses the apparatus of claim 3, wherein a vertical height between the end of the shift cable and the cable socket is within a vertical height of the cover member when the cover member is combined with the shift lever housing (Fig.10).
Re Claim 9.
Van Wyk discloses the apparatus of claim 3, wherein the cover member (21, Fig.10) includes: a top cover (22,1) extending in a front-rear direction along a top of the shift lever housing; and two side covers (22) bending from the top cover, and wherein the top cover is fitted to the shift lever housing (32), and the two side covers (22) are fixed to the shift lever housing (32) by the fastener (col.5, lines 26-31).
Re Claim 10.
Van Wyk discloses the apparatus of claim 9, wherein the two side covers (22) respectively cover a portion of the shift cable between the end of the shift cable and the cable socket so as to inhibit a tool, which is inserted from sides of the cover member, from coming in contact with the shift cable.



Van Wyk discloses the apparatus of claim 1, wherein the end of the shaft cable is in a form of an eye end through which a connector pin passes so as to connect the shift cable to a shift lever of the shifting device.
It is noted that the recited structure is considered as merely intended use of the claimed cover apparatus, not further limiting the claimed cover apparatus, and therefore not accorded patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk.
Re Claim 6.
Van Wyk discloses the apparatus of claim 3, but fails to teach wherein the cover member (21) is vertically combined with the shift lever housing, and wherein a guide protrusion (edge of housing 21,22) and a guide hole (end of rear shift lever housing 32) are formed at the shift lever housing and the cover member, respectively, along an assembly direction (Fig.10).
. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk.
Re Claim 11.
Van Wyk discloses the apparatus of claim 9, but fails to specify wherein a vertical length of the two side covers is greater than a lateral width of the top cover at a portion where a guide protrusion formed at the shift lever housing is positioned when the cover member is combined with the shift lever housing.
Official Notice is taken that the shape and size of the housing would have been obvious to one of ordinary skill in the art in designing a housing for the desired vehicle gear shift lever housing shape and size. 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk in view of Baranek US2009/0019902 (hereinafter Baranek).
Re Claim 12.
Van Wyk discloses the apparatus of claim 9, but fails to specify wherein the fastener is a shear bolt that is thread-fastened to the shift lever housing through one of the two side covers (side portion fastener, Van Wyk, col.5, lines 26-31).
Baranek discloses the well known use of an anti-tamper shear bolt (20, para [0012, 0033]) for preventing tampering.
It would have been obvious to one of ordinary skill in the art to provide a shear bolt as taught by Baranek for the fastener of Van Wyk in order to enhance the anti-tamper effect.
Re Claim 13.

Official Notice is taken that it would have been obvious to one of ordinary skill in the art to tighten a fastener as close to the desired fastening portion.
Re Claim 14.
Van Wyk discloses the apparatus of claim 1, but fails to specify wherein the fastener is a shear bolt that is fixed to the shifting device through a side of the cover member (side portion fastener, Van Wyk, col.5, lines 26-31).
Baranek discloses the well known use of an anti-tamper shear bolt (20, para [0012, 0033]) for preventing tampering.
It would have been obvious to one of ordinary skill in the art to provide a shear bolt as taught by Baranek for the fastener of Van Wyk in order to enhance the anti-tamper effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note US4696173, US4942937.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675